Citation Nr: 0720541	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  00-15 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had honorable active service from August 1970 to 
August 1974.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
of entitlement to service connection for a left knee 
disorder.

The Board issued a decision in September 2004 also denying 
the veteran's claim, and he appealed to the United States 
Court of Appeals for Veterans Claims (Court).  An attorney, 
Mr. Louis J. George, Esquire, of National Veterans Legal 
Services, represented the veteran in his appeal to the Court.  
VA's Office of General Counsel represented the Secretary of 
the agency.  The Court issued a single-judge Order in 
December 2006 vacating the Board's decision and remanding the 
case for further development and readjudication.  The Court 
subsequently entered a judgment in January 2007 and has since 
returned the file to the Board for compliance with 
the directives specified.  The veteran is now again being 
represented by The American Legion, instead of an attorney.

To comply with the Court's Order, the Board, in turn, is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The deficiencies in the Board's prior September 2004 
decision, discussed in the Court's Order, primarily concern 
the inadequacy of the basis of a medical opinion obtained 
from a VA examiner in January 2004 that was used to deny the 
claim.  Specifically, the Court found this opinion 
erroneously relied on the results of an August 1993 Magnetic 
Resonance Imaging (MRI) that referenced the veteran's right 
knee - not his left knee at issue.

The Court, however, was not persuaded that a supporting 
opinion from Dr. Tanner was sufficient to warrant reversing 
the Board's decision and granting service connection because, 
as the Board pointed out, there was no indication this doctor 
considered all of the relevant medical evidence, discussed 
the rationale of the opinion, or relied on anything other 
than the veteran's self-reported history.

So, to address these concerns, this case must be remanded for 
an additional medical opinion that considers all pertinent 
medical evidence of record, including as it relates to the 
left knee at issue (not the right knee), and which discusses 
the rationale of the opinion to give it a sense of 
objectivity.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(c)(4); see, too, Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001).

One other point worth mentioning, not noted by the Court, 
during the pendency of this appeal the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 9 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007), addressing the 
duty to notify and assist provisions of the Veterans Claims 
Assistance Act (VCAA) in situations, as here, where the 
veteran has filed a claim for service-connection.  According 
to the Dingess/Hartman holding, VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As previously 
defined by the courts, those five elements are:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
See, too, Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. 
Mar. 22, 2007).

The veteran thus far has been apprised of the procedures for 
obtaining evidence relevant to his claim, through the 
issuance of a May 2002 VCAA notice letter that explained the 
general requirements to substantiate it and also set forth an 
explanation as to the mutual obligation between VA and 
himself to obtain additional supporting evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  In addition, the VCAA was explained in 
extensive detail in the Board's prior September 2004 
decision, albeit since vacated, and pertinent aspects of the 
VCAA - in particular, insofar as the failure to properly 
assist the veteran in fully developing his claim, were raised 
by his representative in the argument before the Court.  
Still, the veteran has not yet received notice of the 
downstream disability rating and effective date elements of 
his claim in accordance with the holding in Dingess/Hartman.  
So he should be provided a supplemental notice letter that 
includes a discussion of these specific downstream elements.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
letter concerning the claim on appeal, 
with a copy to his representative.  The 
letter must:  1) advise him of the type of 
evidence needed to substantiate this 
claim; 2) advise him of what evidence VA 
will obtain; 3) advise him of what 
evidence he is responsible for obtaining; 
and 4) tell him to submit all relevant 
evidence in his possession.  The letter 
must also include an explanation of the 
information or evidence needed to 
establish a downstream disability rating 
and an effective date for this claim, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 9 Vet. App. 473 (2006); 
aff'd sub nom.  Hartman v. Nicholson, 483 
F.3d 1311 (2007).

2.  If possible, have the physician who 
examined the veteran in January 2004 
submit an addendum to that evaluation 
indicating the likelihood (very likely, 
as likely as not, highly unlikely) the 
veteran's current left knee disorder is 
related to his service in the military, 
including especially to a complaint of 
pain he had in this knee in November 1970 
after reportedly injuring this knee during 
physical training.  The examiner should 
also indicate whether the veteran had 
arthritis in this knee to a compensable 
degree of at least 10 percent within one 
year of his discharge from service in 
August 1974.

*As the Court indicated, this additional 
medical comment is needed because the 
opinion provided after the prior January 
2004 VA examination erroneously relied on 
the results of an August 1993 MRI that 
referenced the veteran's right knee - not 
his left knee at issue.  The VA examiner 
should also consider the several 
statements submitted by Dr. Tanner in 
support of the claim, as well as all other 
pertinent evidence, including a complete 
copy of this remand and the Court's Order.

*If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from a physician equally 
qualified to make this determination.  
(Note:  if this latter situation arises, 
this may require having the veteran 
re-examined.)

The examiner must discuss the rationale of 
the opinion.

3.  Then re-adjudicate the claim for 
service connection for a left knee 
disorder in light of the additional 
evidence.  If this claim is not granted to 
the veteran's satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.

In remanding this case, the Board intimates no opinion as to 
the ultimate outcome.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



